Title: To James Madison from James Witherell, 4 July 1808
From: Witherell, James
To: Madison, James



Sir,
Fairhaven, Vermont, 4 July 1808

I am under the necessity of asking information to whom I am to apply to administer the Oath of Office to me, having seen a publication in a News paper purporting that Govr. Hull applied to Judge Woodward to be qualified, who answered him that neither him self nor any other person was Authorized to administer the Oath to him.
This reminded me of the provision of the Ordinance organizing the Northwestern Territory in which if my memory is correct (for I have not that Ordinance by me) the President of the U. S. was to qualify the Govr. and the Govr. the Judges, and I do not recollect any different provision in that behalf in any of the Territorys formed from that.  When I rec’d the Laws of the U. S. the 7th. Vol. was wanting, so that I can not recur to the Law organizing the Michigan Territory.  I have a strong anxiety to be in Vermont at the approaching Elections, which take place, by the people, the 1st. Tuesday in Sept. and by the General Assembly in October &c  our Torys en crease more in noise than numbers, I believe, but no step is untaken by them to defeat our Object, but I think I can vouch for Vermont.  I have the Honor to be with great Respect Your Most Obd. Serv.

James Witherell

